Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-4, 6, 12-14, 17, 21, 23-26, 28-29, 32-33, 35-36.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, 17, 21, 23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13 there is insufficient antecedent basis for the terminology “said belt“.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 13, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0172923 to Takenaga.
With regard to claims 1-2, 6, a pelvic brace assembly for use by a user to provide a bracing function, comprising: a belt (21) for encircling the body of a user proximate the waist area; a front pubic pad (31) configured to be attached relative to said belt proximate the anterior side of the user’s body such that said pubic pad is in contact with said user and provides a bracing function (figs. 1, 6); and a rear sacral pad (12) configured to be attached relative to said belt proximate the posterior side of the user’s body such that said sacral pad is in contact with said user and provides a bracing function (figs. 1, 6), said front pubic pad and said rear sacral pad being relatively attached proximate the groin area; and wherein said belt, front pubic pad and rear sacral pad combine to pull one bony prominence of the user towards another (PAR 0031, 0036, 0037 disclose the waistband and harness fasteners providing sufficient “pulling” strength when attached to each other, i.e. accomplishing the function of pulling the front towards the rear pad when fastened; and further PAR 0026 discloses elastic members 13 which attach to waistband 21, thereby functioning to pull the front and rear pads towards each other).
With regard to claims 3-4, wherein said front pubic pad and said rear sacral pad are relatively attached proximate the groin area by an intermediate strap (crotch band 22), said strap being adjustable so as to allow adjustment between the relative locations of said front pubic pad and said rear sacral pad (detachable fasteners 21a, 22a, allow band 22 to be adjustably attached to waistband 21).
With regard to claims 13, 17, a pelvic brace assembly for use by a user to provide a bracing function, comprising: a front shell assembly (11) configured to be attached proximate the anterior side of the user’s body; and a rear shell assembly (12) configured to be attached relative to a belt (21) proximate the posterior side of the user’s body; and at least one connecting member (22) connecting said front shell assembly relative to said rear shell assembly such that said two assemblies can be attached to said user, at least one of said front and rear shell assemblies including a main shell portion defining a window (main front, i.e. iliac, shell 11 defines a window that holds pad 31 via opening on at least one side, figs. 1, 6), and also including an independently adjustable shell portion section which fits within said window and is independently adjustable relative to the rest of said main shell portion (pad 31 is independently adjustable within the window of main shell portion 11, PAR 0035).
Claims 24-26, 28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,308,341 to Shelton.
With regard to claims 24-26, 28, a pelvic brace assembly (fig. 2) for use by a user to provide a bracing function, comprising: a base elastic garment (20) having an interior surface having a preselected level of gripping relative to said user’s skin; and at least one crotch strap (10, 11) having two ends in contact with the base garment and configured to be attached relative to said base garment, such that tension in said strap provides said bracing function in the form of pulling of one bony protuberance towards another; and such that tightening of the strap (via fasteners 12, 13) cause a tension force applied to all sides of the base garment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2003/0172923 to Takenaga in view of US 6,651,594 to Bagwell.
As discussed above and with regard to claim 12, Takenaga discloses the invention substantially as claimed including a pelvic brace assembly for use by a user to provide a bracing function, comprising: a belt (21) for encircling the body of a user proximate the waist area and front and rear portions attached thereto.  Takenaga discloses a singular brace assembly, but does not disclose two brace assemblies attached to each other.  Tethers, i.e. straps connecting two brace assemblies (or harnesses) to each other are common and well known in the art.  Bagwell teaches two such brace assemblies connected via straps (see fig. 5 of Bagwell).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Bagwell to Takenaga.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing multiple brace assemblies connected that may be connected to each other.
Allowable Subject Matter
Claims 29, 32-33, 35-36, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 21, 23, appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/30/2022